Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2520
                       Lower Tribunal No. 17-20195
                          ________________


                    Maria Mesa De Los Angeles,
                                  Appellant,

                                     vs.

                       Winn-Dixie Stores, Inc.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

      Perez Law Group P.A., and Luis N. Perez and Williams Mesa, for
appellant.

     Cole, Scott & Kissane, P.A., and Lissette Gonzalez, for appellee.


Before EMAS, MILLER and LOBREE, JJ.

     EMAS, J.
      Maria Mesa De Los Angeles, the plaintiff below, filed a negligence

action against Winn-Dixie Stores, Inc., alleging she fell and suffered injury

after slipping on some liquid detergent on the floor in an aisle containing

laundry detergent products.

      De Los Angeles testified during her deposition that the liquid detergent

she slipped on was “clear,” “slippery,” “light blue,” and “not dirty,” and that

there were no footprints in the detergent. She had no knowledge how long

the liquid detergent had been on the floor before she fell, but testified it must

have been there for at least three to five minutes, because that’s how long

she was in the aisle alone before the incident occurred. She also testified

she had no knowledge whether any Winn-Dixie employees were aware the

liquid was on the floor. An open bottle of laundry detergent was found on

the shelf near where she fell; the cap was next to the bottle, and the bottle

was standing upright and was not leaking or dripping. According to the

deposition of Winn-Dixie store manager, an employee had checked that area

of the store five minutes before the incident occurred.

      De Los Angeles appeals final summary judgment entered in favor of

Winn-Dixie. We affirm, as there were no genuine issues of material fact and

the undisputed material facts, viewed in a light most favorable to plaintiff,

failed to establish Winn-Dixie had actual or constructive notice of the



                                       2
condition. See § 768.0755(1)(a)-(b), Fla. Stat. (2017);1 Morales v. Ross

Dress for Less, Inc., 306 So. 3d 335 (Fla. 3d DCA 2020) (affirming summary

judgment where the record was “devoid of facts evidencing the length of time

the [substance] was on the floor, ‘the condition occurred with regularity and

was therefore foreseeable, or any other salient factor that would serve to

lawfully impute constructive notice to Ross”) (quoting § 768.0755(1)(b), Fla.

Stat. (2017)); Encarnacion v. Lifemark Hosps. of Fla., 211 So. 3d 275, 277-

78 (Fla. 3d DCA 2017) (holding “where a business invitee slips and falls on

a ‘transitory substance’ in a business establishment . . . proof of the breach

element of the claim against an owner of the establishment is statutorily

constrained by § 768.0755, Fla. Stat.”); Oliver v. Winn-Dixie Stores, Inc., 291

So. 3d 126 (Fla. 4th DCA 2020) (noting “if Winn-Dixie satisfied its summary


1
  This statute, which first became effective on July 1, 2010, provides in
pertinent part:

      (1) If a person slips and falls on a transitory foreign substance in
          a business establishment, the injured person must prove that
          the business establishment had actual or constructive
          knowledge of the dangerous condition and should have taken
          action to remedy it. Constructive knowledge may be proven
          by circumstantial evidence showing that:
             (a) The dangerous condition existed for such a length
             of time that, in the exercise of ordinary care, the
             business establishment should have known of the
             condition; or
             (b) The condition occurred with regularity and was
             therefore foreseeable.

                                       3
judgment burden of showing that there were no disputed factual issues about

its constructive knowledge, the burden shifted to [plaintiff] to ‘come forward

with counterevidence sufficient to reveal a genuine issue’”); Walker v. Winn-

Dixie Stores, Inc., 160 So. 3d 909, 910-12 (Fla. 1st DCA 2014) (affirming

summary judgment and noting that, at most, the substance was on the floor

less than four minutes before the fall and that this “was insufficient to satisfy

the statute's requirement that the alleged dangerous condition must exist ‘for

such a length of time that, in the exercise of ordinary care, the business

establishment should have known of the condition’ before constructive

knowledge of the condition can be imputed.”)

      De Los Angeles argues additionally that the trial court erred in

proceeding with the summary judgment because discovery was ongoing,

and that De Los Angeles sought to depose a Winn-Dixie witness and compel

the production of additional surveillance video.        We find no abuse of

discretion where, as here, counsel filed neither a written motion for

continuance of the summary judgment hearing, see Fla. R. Civ. P. 1.460,2

nor an affidavit in opposition to summary judgment based on the need to

conduct additional discovery. See Fla. R. Civ. P. 1.510(f) (providing: “If it


2
 “A motion for continuance shall be in writing unless made at a trial and,
except for good cause shown, shall be signed by the party requesting the
continuance.” Fla. R. Civ. P. 1.460.

                                       4
appears from the affidavits of a party opposing the motion that the party

cannot for reasons stated present by affidavit facts essential to justify

opposition, the court may . . . order a continuance to permit affidavits to be

obtained or depositions to be taken or discovery to be had . . . .”) 3 See also

Carbonell v. Bellsouth Telecomms., Inc., 675 So. 2d 705 (Fla. 3d DCA 1996).

Further, the record indicates that the Winn-Dixie witness’ name was provided

to plaintiff a year before the summary judgment hearing. See Vancelette v.

Boulan S. Beach Condo. Ass'n, Inc., 229 So. 3d 398, 400 (Fla. 3d DCA 2017)

(holding: “Absent a non-moving party's demonstration of diligence, good

faith, and the materiality of the discovery sought to be completed, a trial court

cannot be faulted for denying a motion to continue a long-scheduled hearing

on the motions for summary judgment. A trial court does not abuse its

discretion in granting a motion for summary judgment, despite the pendency



3
  In In re Amendments to Fla. R. of Civ. P. 1.510, 309 So. 3d 192, 192 (Fla.
2020), the Florida Supreme Court amended Florida’s existing summary
judgment standard, replacing it with the federal summary judgment standard
articulated by the United States Supreme Court in Celotex Corp. v. Catrett,
477 U.S. 317 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986);
and Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986).
New rule 1.510, effective May 1, 2021, “govern[s] the adjudication of any
summary judgment motion decided on or after that date, including in pending
cases.” In re Amendments to Fla. R. Civ. P. 1.510, 317 So. 3d 72, 77 (Fla.
2021). Where the trial court has adjudicated the summary judgment motion
prior to the new rule’s May 1, 2021, effective date (as the trial court did in
this case), we apply the pre-amendment rule in our review on appeal.

                                       5
of discovery, where the non-moving party has failed to act diligently in

taking advantage of discovery opportunities”); Leal v. Benitez, 275 So. 3d

774 (Fla. 3d DCA 2019) (noting: “The granting or denying of a motion for

continuance is within the discretion of the trial judge and a gross or flagrant

abuse of this discretion must be demonstrated by the complaining party

before this court will substitute its judgment for that of the trial judge”)

(quotations omitted).

      Affirmed.




                                      6